Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 112 second for lack of antecedent basis as bellow:
As to claim 1, lines 8, 12 and 16, the limitation of “the subtask cancel and migrate plan” should amended as “the subtask cancel and the migrate plan” and other claims 2-20 should be review and amended as claim amended claim 1.

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, the proposed claim 1 presented to applicant for consideration and the application would be allow if the other independent claim is amended similar as the proposed claim 1.
1. A computer-implemented method for edge device task management, the computer-implemented method comprising:
determining whether a subtask cancel and migrate plan exists for an edge
computing framework when a request to run a higher priority subtask of a second
plurality of subtasks corresponding to a second task is received while a first task
comprised of a first plurality of subtasks is running on a first cluster of edge devices in
the edge computing framework;
responsive to determining that the subtask cancel and migrate plan does exist for
the edge computing framework, cancelling a lower priority subtask of the first plurality of subtasks from a designated edge device of the first cluster of edge devices designated to run the higher priority subtask of the second plurality of subtasks based on the subtask cancel and migrate plan;
migrating the lower priority subtask of the first plurality of subtasks canceled
from the designated edge device of the first cluster of edge devices to another edge
device that is not included in the first cluster of edge devices for running based on the
subtask cancel and migrate plan; and
sending the higher priority subtask of the second plurality of subtasks to the
designated edge device of the first cluster of edge devices for running.
responsive to determining that the subtask cancel and migrate plan does not exist for the edge computing framework, suspending the lower priority subtask of the first plurality of subtasks on the designated edge device of the first cluster of edge devices designated to run the higher priority subtask of the second plurality of subtasks based on a subtask pending plan for the edge computing framework.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195